Citation Nr: 1109891	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-26 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right ankle fracture, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active duty service from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2007, the Veteran reported receiving medical care for his service connected right ankle disorder at Triangle Orthopedics of Oxford, North Carolina.  The Veteran attached a copy of his billing statement which shows that his treatment on that occasion included receiving at least one injection.  Further, the examining physician listed the examination under "CPT 99212."  This billing code requires at least two of the three following components: a problem-focused history; a problem-focused examination; and a medical decision making of straightforward complexity.  Given these factors, the medical record from Triangle Orthopedics should have been secured under VA's duty to assist.  38 C.F.R. § 3.159 (2010).

The Board further notes that it has been four years since the appellant was last seen for a VA compensation examination of his right ankle.  In light of VA outpatient records showing complaints of increasing chronic pain, the Board finds further development to be in order.  Id.

Finally, VA treatment records were last secured in July 2008.  Hence, further development is required.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and request that he identify any and all medical care providers who have treated his right ankle disorder since July 2008.  The Board is particularly interested in locating any medical records which would show that the service connected ankle is ankylosed (fused) as is required for an increased schedular rating.  After receipt of the appellant's response, the RO must undertake all appropriate action.

2.  Thereafter, the RO should schedule the appellant for a VA orthopedic examination.  The claims folder must be made available to the examiner.  In accordance with the latest AMIE worksheets for rating ankle disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any symptoms due to residuals of a right ankle fracture.  A complete rationale for any opinion offered must be provided.  The examiner must address the impact of the right ankle disorder on the appellant's ability to work.

3.  The RO should then review the examination report and any medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the claim remains denied, the RO must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




